By the Court, Belcher, J.:
This is an action to recover the possession of an undivided fourth of a lot in the City of San Francisco. The plaintiff claims title through a judgment of the Superior Court of the City of San Francisco against one William Graff, an execution issued thereon, a sale and Sheriff’s deed. The plaintiff had judgment, and the defendant appeals.
The first point presented is that the deed from Eggelso was void as to William Graff, under the Statute of Frauds. The deed is in the ordinary form of a bargain and sale deed, and after naming the four grantees describes them as composing the firm of Graff, Fulton & Co. William Graff was a member of that firm when the deed was executed, and is named as one of the grantees. The fact that the partnership between him and the other grantees was not evidenced by written articles is immaterial. Being in fact a partner and grantee, we see nothing to prevent the deed from taking effect according to its terms, if or do we think it material in this connection that the lot was paid for with partnership funds, and was used for partnership purposes. The legal title to an undivided fourth of the lot nevertheless passed to him, incumbered only by an equitable lien in favor of the other partners.
It is next claimed that the Superior Court of the City of San Francisco was an inferior Court of special and limited jurisdiction and could not acquire jurisdiction of the person of a defendant by the publication of summons.
The Superior Court was a Court of record, having a Clerk *360and seal and very nearly the same jurisdiction in civil cases as the District Courts. Its proceedings were regulated by the general Practice Act. Its forms and mode of proceeding were the same as in the District Courts. In Hickman v. O’Neal, 10 Cal. 292, and in Chipman v. Bowman, 14 id. 157, it was held that its process might be served in another county, and that its character as a municipal and inferior Court depended upon the subjects of its jurisdiction and its relation to other tribunals, and not upon the form of its process or the counties to which it might be issued. The statute expressly authorized the service of its summons by publication, and we know of no constitutional provision which was thereby violated. The form and mode of service of process by which parties defendant are brought into Court, whether it be an inferior or superior Court, so as to give the Court jurisdiction of their persons, are matters of legislative discretion.
It is also claimed that the summons which was served on Graff by publication was defective in form, and that the Court, therefore, acquired no jurisdiction of his person. The summons required the defendant to appear “within ten days (exclusive of the day of service) after the service on you of this summons if served within this county, or if served out of this county, then within forty days.” This we consider a substantial compliance with the requirements of the twenty-fifth section of the Practice Act. The district referred to in the second subdivision of the section is the district or territory over which the Court issuing the summons exercises its authority. But as the territorial jurisdiction of the Superior Court extended no further than the limits of the City of San Francisco, which were also the limits of the County of San Francisco when the summons was issued, it is manifest that the summons could not have been served out of the county but in the district in which the action was brought. The second subdivision of the sec*361tion had, therefore, no application, and the summons was not defective because it omitted to name the time of1 appearance provided for therein.
In the judgment through which the plaintiff claims title it is recited that “the defendant having been regularly served with process by publication of the summons issued herein, and having failed to appear and answer the complaint of the plaintiff on file herein, and the legal delay for answering having expired, and the default of the said defendant in the premises having been duly entered according to law,” judgment is ordered to be entered in accordance with the prayer of the complaint.
It has been repeatedly held by this Court that upon collateral attack recitals in the judgment of service upon the defendant are conclusive of the question of jurisdiction of the person, when the judgment is rendered by a Court of superior jurisdiction. (Hahn v. Kelly, 34 Cal. 402 ; Sharp v. Brunnings, 35 id. 533 ; Vassault v. Austin, 36 id. 695 ; Quivey v. Porter, 37 id. 462; Moore v. Martin, 38 id. 436 ; Reeve v. Kennedy, 43 id. 643.)
In Hahn v. Kelly it was held that all Courts of record in this State are Courts of superior jurisdiction, and in Vassault v. Austin it was held that the jurisdiction of the superior Court of San Francisco was supported by the same presumptions as the jurisdiction of the District Courts, and that the judgments of the former import the same absolute verity as those of the latter.
We cannot, therefore, consider the point made by the appellant, that the affidavit and order showing service by publication are defective and insufficient.
The judgment does not appear to be void on the face of the record. It purports to have been entered in pursuance of an order, and the presumption is it was entered in pursuance of an order of the Court.
*362All the intendments are in favor of the judgment. In order to attack it collaterally, its invalidity must appear on the face of the record.
The last point to which our attention is called is that the purchaser of the interest of William Graff did not by this purchase acquire the right to be let into the possession of the demanded premises as a tenant in common with the other owners, but only to maintain an action against the firm of Graff, Fulton & Co. for a settlement of the partnership affairs, and to receive such interest, or its proceeds, as might remain after those affairs should be fully settled.
No rule is better settled than that the purchaser of an interest in the real estate of a partnership acquires the legal title and not a mere equity. The title thus acquired is chargeable in equity with a lien in favor of the other partners, but this lien can only be enforced in equity, and is not recognized at law. It is simply an equitable right to have the property applied in payment of the partnership debts. (Coles v. Coles, 15 Johns. 160 ; Greene v. Graham, 5 Ohio, 264; Ross v. Heintzen, 36 Cal. 314 ; Blake v. Nutter, 19 Maine, 16; Peck v. Fisher, 7 Cush. 387; Buchan v. Sumner, 2 Barb. Ch. 193 ; Long v. Waring, 25 Ala. 643 ; Lowe v. Alexander, 15 Cal. 296 ; Dupuy v. Leavenworth, 17 id. 262 ; Stokes v. Stevens, 40 id. 391.)
This equitable lien, if there be one, cannot be made available to the defendant under the pleadings in this action. It is settled here that an equitable defense to an action of ejectment must be distinctly pleaded and proved. (Estrada v. Murphy, 19 Cal. 248 ; Lestrade v. Barth, 19 id. 660 ; Cadiz v. Majors, 33 id. 288.)
The answer does not state that the property was purchased or used as partnership property; nor that the business of the partnership remained unsettled; nor that there were any creditors of the partnership ; nor that William Graff was indebted to the firm. Hot a fact is stated tending to show *363the existence of a partnership hen upon the interest purchased and claimed by the plaintiff.
Judgment affirmed.